DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 03/26/2019.
Claim 1 is allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Scott Tulino on February 25, 2021.

Claims:
1.  (Currently Amended)  A performance alarming method for bridge expansion joints based on temperature displacement relationship model, wherein 
step 1: calculate canonically correlated temperatures of aT and D of the  T=[T1,T2,…Tm]T represents a measurement sample of m temperature measurement point in a structural health monitoring system, D = [D1,D2,...,Dn]T represents a measurement sample of n expansion joint displacements, calculate aa
            
                
                    
                        R
                    
                    
                        T
                        T
                    
                
            
        =            
                
                    
                        1
                    
                    
                        Ɩ
                        -
                        1
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                
                
                    
                        T
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                T
                            
                            -
                        
                    
                
                
                    
                        T
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                T
                            
                            -
                        
                    
                
            
         T
            
                
                    
                        R
                    
                    
                        D
                        D
                    
                
            
        =            
                
                    
                        1
                    
                    
                        Ɩ
                        -
                        1
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                
                
                    
                        D
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                D
                            
                            -
                        
                    
                
                
                    
                        D
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                D
                            
                            -
                        
                    
                
            
         T
            
                
                    
                        R
                    
                    
                        T
                        D
                    
                
            
        =            
                
                    
                        1
                    
                    
                        Ɩ
                        -
                        1
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                
                
                    
                        T
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                T
                            
                            -
                        
                    
                
                
                    
                        D
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                D
                            
                            -
                        
                    
                
            
         T
            
                
                    
                        R
                    
                    
                        D
                        T
                    
                
            
        =            
                
                    
                        1
                    
                    
                        Ɩ
                        -
                        1
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                
                
                    
                        D
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                D
                            
                            -
                        
                    
                
                
                    
                        T
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                T
                            
                            -
                        
                    
                
            
        T

where T(t) represents atth temperature measurement sample;             
                
                    
                        T
                    
                    -
                
            
         represents aD(t) represents a tth displacement measurement sample;             
                
                    
                        D
                    
                    -
                
            
         represents aƪ represents aRTT represents aRDD represents a
Rtd represents a
RDT represents a
determine a pair of base vectors, i.e., u1, and v1, to maximize aa            
                
                    
                        u
                    
                    
                        1
                    
                    
                        T
                    
                
            
        T and a            
                
                    
                        v
                    
                    
                        1
                    
                    
                        T
                    
                
            
        D, their correlation coefficient is as follows:
            
                ρ
            
        (            
                
                    
                        u
                    
                    
                        1
                    
                
            
        ,            
                
                    
                        v
                    
                    
                        1
                    
                
            
        )            
                =
                
                    
                        
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            1
                                        
                                        
                                            T
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            T
                                            D
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            1
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            T
                                                            T
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                        ·
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            D
                                                            D
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
solving aare described by the following optimization problem:
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                m
                                                a
                                                x
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        s
                                        .
                                        t
                                        .
                                    
                                
                            
                            
                                
                                    
                                        
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                u
                                            
                                            
                                                1
                                            
                                            
                                                T
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                T
                                                D
                                            
                                        
                                    
                                    
                                        
                                            
                                                v
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                u
                                            
                                            
                                                1
                                            
                                            
                                                T
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                T
                                                T
                                            
                                        
                                    
                                    
                                        
                                            
                                                u
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                            =
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                v
                                            
                                            
                                                1
                                            
                                            
                                                T
                                            
                                        
                                    
                                    
                                        
                                            
                                                R
                                            
                                            
                                                D
                                                D
                                            
                                        
                                    
                                    
                                        
                                            
                                                v
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                            =
                            1
                        
                    
                
            
        
solving solving the combination coefficients of all base vectors a following eigenvalue decomposition:
            
                
                    
                        R
                    
                    
                        T
                        T
                    
                    
                        -
                        1
                    
                
                
                    
                        R
                    
                    
                        T
                        D
                    
                
                
                    
                        R
                    
                    
                        D
                        D
                    
                    
                        -
                        1
                    
                
                
                    
                        R
                    
                    
                        D
                        T
                    
                
                =
            
        UΓUT
            
                
                    
                        R
                    
                    
                        D
                        D
                    
                    
                        -
                        1
                    
                
                
                    
                        R
                    
                    
                        D
                        T
                    
                
                
                    
                        R
                    
                    
                        T
                        T
                    
                    
                        -
                        1
                    
                
                
                    
                        R
                    
                    
                        T
                        D
                    
                
                =
            
        VΓVT
where Γ = diag(ᵞ1,ᵞ2,...,ᵞk) is a diagonal eigenvalue matrix; ᵞi=            
                
                    
                        ρ
                    
                    
                        2
                    
                
            
        (ui,vi) is anith eigenvalue; U = [ul,u2,...,uk] and V = [v1,v2,...,vk] are eigenvector matrices; k = min(m,n) is a
step 2: establish a
define anith canonically correlated temperature, i.e., Tc,i i = 1,2,...,k, as follows:
Tc,i=            
                
                    
                        u
                    
                    
                        i
                    
                    
                        T
                    
                
            
        T
establish a temperature displacement relationship model for bridge expansion joints, using canonically correlated temperatures, as follows:
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                D
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                D
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    ⋮
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                ^
                                            
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
        =            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    ß
                                                                
                                                                
                                                                    1,1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    ß
                                                                
                                                                
                                                                    1,2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    ß
                                                                
                                                                
                                                                    2,1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    ß
                                                                
                                                                
                                                                    2,2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    ⋯
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ß
                                                    
                                                    
                                                        1
                                                        ,
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ß
                                                    
                                                    
                                                        2
                                                        ,
                                                        k
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    ⋮
                                
                                
                                    ⋱
                                
                                
                                    ⋮
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ß
                                                    
                                                    
                                                        n
                                                        ,
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        ß
                                                    
                                                    
                                                        n
                                                        ,
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    ⋯
                                
                                
                                    
                                        
                                            ß
                                        
                                        
                                            n
                                            ,
                                            k
                                        
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        c
                                                        ,
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        c
                                                        ,
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    ⋮
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                            ,
                                            k
                                        
                                    
                                
                            
                        
                    
                
            
        +            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ß
                                                    
                                                    
                                                        1,0
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ß
                                                    
                                                    
                                                        2,0
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    ⋮
                                
                            
                            
                                
                                    
                                        
                                            ß
                                        
                                        
                                            n
                                            ,
                                            0
                                        
                                    
                                
                            
                        
                    
                
            
        
where             
                
                    
                        
                            
                                D
                            
                            ^
                        
                    
                    
                        i
                    
                
                 
            
        represents anith expansion joint, i=1,2,...,n; ß represents a
step 3: construct control chart based alarming method
define an
Ei             
                =
                
                    
                        
                            
                                D
                            
                            ^
                        
                    
                    
                        i
                    
                
            
         - Di
where Ei represents the of temperature displacement relationship model of anith expansion joint displacement, i = 1,2,...,n;
let E(t) represent ant = 1,2,...,Ɩ, aa standard variation of which are as follows:
            
                Ē
                =
                
                    
                        1
                    
                    
                        Ɩ
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                        E
                        
                            
                                t
                            
                        
                    
                
            
        
            
                
                    
                        σ
                    
                    
                        E
                    
                
            
        =            
                
                    
                        
                            1
                        
                        
                            Ɩ
                            -
                            1
                        
                    
                    
                        
                            ∑
                            
                                t
                                =
                                1
                            
                            
                                Ɩ
                            
                        
                        
                            
                                
                                    
                                        
                                            E
                                            (
                                            t
                                            )
                                            -
                                            
                                                
                                                    Ē
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
        
where Ē represents aσE represents a
construct a mean-value control chart to the error sequence to realize performance alarming of expansion joints, and 
UCL = Ē + ασE 
CL = Ē
LCL = Ē-ασE
where UCL represents anaaα represents a scaling factor which can be determined according to a given significance level; 
step 4: determine reasonable control limit
calculate anaanavalue of the error sequence, i.e., L, is calculated as:
L = F-1 (l-θ)
where F_1(.) represents anvalue of the error sequence; θ represents a
a            
                α
            
         is as:
            
                α
                =
                
                    
                        L
                    
                    
                        
                            
                                σ
                            
                            
                                E
                            
                        
                    
                
            
        
the upper and lower control limits can then he determined through the scaling factor;
feed aa of an expansion joint E can be obtained; 
E > UCL
E < LCL
determining that the performance of expansion joints degrades when E>UCL and/or E<LCL
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1:
step 1: calculate canonically correlated temperatures of aT and D of the  T=[T1,T2,…Tm]T represents a measurement sample of m temperature measurement point in a structural health monitoring system, D = [D1,D2,...,Dn]T represents a measurement sample of n expansion joint displacements, calculate aa
            
                
                    
                        R
                    
                    
                        T
                        T
                    
                
            
        =            
                
                    
                        1
                    
                    
                        Ɩ
                        -
                        1
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                
                
                    
                        T
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                T
                            
                            -
                        
                    
                
                
                    
                        T
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                T
                            
                            -
                        
                    
                
            
         T
            
                
                    
                        R
                    
                    
                        D
                        D
                    
                
            
        =            
                
                    
                        1
                    
                    
                        Ɩ
                        -
                        1
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                
                
                    
                        D
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                D
                            
                            -
                        
                    
                
                
                    
                        D
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                D
                            
                            -
                        
                    
                
            
         T
            
                
                    
                        R
                    
                    
                        T
                        D
                    
                
            
        =            
                
                    
                        1
                    
                    
                        Ɩ
                        -
                        1
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                
                
                    
                        T
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                T
                            
                            -
                        
                    
                
                
                    
                        D
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                D
                            
                            -
                        
                    
                
            
         T
            
                
                    
                        R
                    
                    
                        D
                        T
                    
                
            
        =            
                
                    
                        1
                    
                    
                        Ɩ
                        -
                        1
                    
                
                
                    
                        ∑
                        
                            t
                            =
                            1
                        
                        
                            Ɩ
                        
                    
                    
                
                
                    
                        D
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                D
                            
                            -
                        
                    
                
                
                    
                        T
                        
                            
                                t
                            
                        
                        -
                    
                
                
                    
                        
                            
                                T
                            
                            -
                        
                    
                
            
        T.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194